Citation Nr: 0614103	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to October 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The Board notes that a previous appeal for an increased 
rating for degenerative joint disease of the right knee was 
withdrawn by the veteran in April 2000.

While the veteran's substantive appeal, received in July 
2003, indicated that he wanted a hearing before a Veterans 
Law Judge at the RO, later in July 2003, the veteran 
specified that he actually wanted to have a hearing before a 
Hearing Officer at the RO.  The veteran provided testimony 
before a Hearing Officer in September 2003, and there have 
been no further requests for any additional hearings of any 
sort.


FINDINGS OF FACT

1.  The veteran does not have any instability of the right 
knee.

2.  Flexion of the veteran's right knee has varied from 90 to 
114 degrees.  

3.  The veteran has been shown to have from full extension to 
extension limited to 8 degrees. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee had not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from a claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

Prior to the adjudication of the veteran's claim, the RO 
mailed the veteran a letter in January 2004 that provided the 
notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support his claim as well as requested that he 
submit any supporting medical records from private treatment.  
In particular, the RO informed the veteran that he should 
submit doctors' records, medical diagnoses, and medical 
opinions which would establish entitlement to an increased 
rating.  The RO also requested that the veteran identify any 
relevant records and/or additional supporting information or 
evidence, and submit authorizations to the RO so that the RO 
could obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the effective-date 
elements of the claim, this matter is not currently before 
the Board, and the originating agency will have the 
opportunity to provide the required notice before deciding 
those matters.

The record reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran has also been provided appropriate VA examinations.  
The veteran has testified at a hearing before the undersigned 
Veterans Law Judge.  The veteran has not identified any other 
medical records or evidence pertinent to his claim.  The 
Board is similarly unaware of any outstanding evidence.  
Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

History and Analysis

The veteran maintains that he is entitled to a higher rating 
for his right knee degenerative joint disease.  At his 
September 2003 hearing before a Hearing Officer at the RO, 
the veteran asserted that he has pain, swelling, and 
instability of the right knee.  He asserted that if he did 
not use a brace or a cane his right knee would swell.

The veteran was provided a VA examination of the right knee 
in November 2001.  Based on that examination report, the RO 
continued the 10 percent rating assigned for degenerative 
joint disease of the right knee.  The veteran appealed that 
decision.

The November 2001 VA examination report reveals that the 
veteran complained of grinding and popping of the right knee 
with pain and marked limitation of motion.  The veteran 
reported flare-ups with weather changes and with cold 
temperatures.  It was noted that the veteran used a brace for 
a right lower leg disability, but not for the right knee.  
Examination revealed that the veteran lacked 8 degrees of 
extension and that he had maximum flexion of 114 degrees.  
The examiner noted that there was deep grinding with flexion 
and extension of the knee.  There was no instability of the 
right knee.  The diagnoses included residuals of 
postoperative fracture of the tibia and fibula of the right 
lower leg with injures to the knee, with tricompartment 
injuries in the knee itself, and degenerative joint disease 
of the knee with marked limitation of motion.

VA outpatient treatment records reveal occasional complaints 
of right knee pain.  A January 2002 outpatient record notes 
1+ effusion of the right knee, mild tenderness of the lateral 
and medial joint lines, 1+ crepitus, 0 to 90 degrees of 
motion, and no ligamentous instability.  In January 2003, the 
veteran's right knee range of motion was from 5 to 100 
degrees and the right knee was stable.

VA medical records reveal that the veteran was seen for 
follow up of the right knee in January 2004.  It was noted 
that the veteran used a hinged knee brace and a cane fairly 
regularly.  Examination of the right knee revealed 2+ 
crepitus, no effusion, and no instability.  There was pain at 
the lateral suprapatellar pole, but no palpable plica or 
osteophytes.  Range of motion of the right knee was from 0 to 
120 degrees.  X-rays revealed mild tricompartment changes of 
the right knee with mild narrowing of the medial joint space.  
The assessment was osteoarthritis of the bilateral knees, 
primarily patellofemoral.  The examiner recommended 
conservative treatment and noted that the veteran might 
require a total knee arthroplasty someday, but not presently.

The veteran was provided a VA examination of the left knee in 
January 2004.  This examination included range of motion 
testing of the veteran's right knee.  The veteran's right 
knee range of motion was from 0 to 110 degrees.  The right 
knee could be advanced to a little more with increasing pain.  
The diagnoses included osteoarthritis of the knees.

While the veteran has asserted that he has instability of the 
right knee, the medical evidence reveals that the veteran has 
a stable right knee.  Accordingly, a separate compensable 
rating is not warranted under Diagnostic Code 5257 for 
instability of the right knee.

The medical evidence indicates that the veteran's right knee 
extension has varied from zero degrees (full extension) to 
limitation of extension of eight degrees.  None of the 
examiners indicated that there was pain on motion up to the 
limit of motion measured.  While the November 2001 VA 
examiner stated that the veteran's right knee had marked 
limitation of motion, that physician reported that the 
veteran had right knee range of motion from 8 to 114 degrees, 
which does not meet the criteria for a rating in excess of 10 
percent.  The criteria for a 10 percent rating for limitation 
of extension of the knee is extension limited to 10 degrees.  
Considering the veteran's complaints of pain on use of the 
right knee, and that on one occasion the veteran was found to 
have limitation of extension to 8 degrees, the Board finds 
that the veteran more nearly meets the criteria for a 10 
percent rating, rather than a noncompensable rating, for 
limitation of extension of the right knee.  38 C.F.R. § 4.71a 
Diagnostic Code 5261.  The record does not indicate that the 
veteran has ever been shown to have extension of the right 
knee limited to more than eight degrees, accordingly, the 
veteran's limitation of extension of the right knee does not 
approach the criteria, that is limitation of extension to 15 
degrees, necessary for a rating higher than 10 percent.

The evidence indicates that the veteran has had limitation of 
flexion varying from 90 degrees to 114 degrees.  A 
compensable rating under Diagnostic Code 5260 requires that 
flexion be limited to 60 degrees.  In this case the most 
limitation of flexion of the right knee ever recorded 
indicated that the veteran had 90 degrees of flexion.  As 
such, even when considering limitation due to pain, 
incoordination, or weakness; on repeated use; or during flare 
ups.  See Deluca, supra, the veteran did not meet the 
criteria for a 10 percent rating for limitation of flexion of 
the right knee.  Consequently, the veteran is not entitled to 
a separate compensable rating for limitation of flexion of 
the right knee.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  The record reflects that the veteran 
has not required frequent hospitalization for his knee 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the right knee disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for degenerative joint disease 
of the right knee.


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


